Citation Nr: 1449636	
Decision Date: 11/07/14    Archive Date: 11/12/14

DOCKET NO.  11-29 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for heart disease to include as secondary to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	To Be Clarified


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

C. Eckart, Counsel



INTRODUCTION

The Veteran had military service from June 1966 to June 1968 with 2 months and 17 days prior service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 administrative decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  He has since moved to New Mexico and the RO is now located in Albuquerque, New Mexico.

The Veteran testified before the undersigned at a videoconference hearing held at the RO in September 2014.  A transcript of the hearing is associated with the claims folder.  

Claims for entitlement to service connection for prostate cancer and diabetes (most recently denied by the RO in a September 2013 rating) have again been raised by the record specifically in the September 2014 hearing, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Unfortunately due process matters require a remand of this matter.  First the Board notes that the representative of record continues to be listed in the Veteran's electronic claims folder as the Texas Veterans Commission.  However the Veteran no longer resides in Texas and was noted to be unrepresented at his September 2014 videoconference hearing.  He should be provided with an opportunity to clarify his preference for representation, to include appointing a new representative who can best represent him, given his current place of residence.  

Additionally, a review of the record discloses that after the September 2011 SOC, which is the most recent VA adjudication of the heart claim presently on appeal, VA records were obtained and associated in the claims file in June 2013 and September 2013.  These records include pertinent treatment for heart disorders up through 2013.  Although the RO adjudicated other matters besides the heart claim in September 2013, the fact remains that it has not reviewed this additional VA evidence in regards to the current heart claim on appeal.  The appellate scheme set forth in 38 U.S.C.A. § 7104(a) (West 2002) contemplates that all evidence will first be reviewed by the AOJ so as not to deprive the claimant of an opportunity to prevail on his claims at that level.  See generally Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  When the AOJ receives pertinent evidence relevant to a claim properly before it that is not duplicative of evidence already discussed in the statement of the case (SOC) or a supplemental statement of the case (SSOC), it must prepare an SSOC addressing that evidence. 38 C.F.R. § 19.31(b)(1) (2014).  Further, when evidence is received prior to the transfer of a case to the Board, an SSOC must be furnished to the veteran, and his or her representative, if any, as provided in 38 C.F.R. § 19.31, unless the additional evidence is duplicative or not relevant to an issue on appeal. 38 C.F.R. § 19.37(a) (2014).  There is no legal authority for a claimant to waive, or the RO to suspend, this requirement. (Contrast 38 C.F.R. § 19.37(a) with 38 C.F.R. § 20.1304(c) (2014), where legal authority does allow for waiver of initial RO review of pertinent evidence submitted after certification of the Veteran's appeal to the Board.)

Additionally, the Board notes that the evidence currently of record suggests the possibility that Social Security records may exist.  Of note a private cardiology record dated in June 2007 suggested that he was planning to apply for Social Security Disability benefits.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the Veteran VA Form 21-22, "Appointment of Veterans Service Organization as Claimant's Representative," and VA Form 21-22a, "Appointment of Attorney or Agent as Claimant's Representative" with accompanying instructions.  The Veteran should be notified that a current appointment of the Texas Veterans Commission is in effect and that, if he does not wish to have the Texas Veterans Commission as his representative, he should submit authorization for a new POA on of these forms in order for VA to recognize any new organization that he wishes to represent him or he should specifically state that he wishes to have no POA, including the Texas Veterans Commission.  If the Veteran returns a properly completed POA form, it should be associated with the claims file.

2.  Contact the Veteran and ask him to clarify whether he filed a claim for Social Security benefits in part based on his heart disorder.  If he answers in the affirmative, ensure that complete records from the SSA are included in the electronic record, to include all pertinent information considered by the SSA in adjudicating the Veteran's claim for SSA disability benefits, to include a complete copy of any administrative law judge decisions or other decisions.  If necessary SSA should be contacted and asked to provide another copy.  If the records cannot be obtained after reasonable efforts have been made, the Veteran should be so informed in accordance with the provisions of 38 C.F.R. § 3.159(e).

3.  After completing any other development that may be warranted, readjudicate the claims on the merits.  If the benefits sought are not granted, the appellant should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).





_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



